Rodenbeck, J.
There is no recognized procedure for the suppression by motion of an alleged confession. The defendant has an opportunity at the trial to object to the admission of any confession and to test its admissibility and this is his only remedy. The objectionable statement may not be offered in evidence and *478the defendant is anticipating its use on the trial in this motion. Even if an alleged confession is used before the grand jury, it will not be suppressed on motion. ( United States v. Lydecker, 275 Fed. 976.)
The inspection of the minutes of a grand jury will not be granted where there is clearly sufficient legal evidence upon which to base an indictment. The grand jury is only an inquisitorial body, and its conclusions will stand if there is sufficient legal evidence, “ unexplained and uncontradicted,” to justify an indictment. There is sufficient evidence, in this instance, aside from any alleged confession, to warrant the indictment. (People v. Mitchell, 140 Misc. 869.)
The motion to suppress the alleged confessions and to inspect the grand jury minutes is denied.
So ordered.